DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 13-16 are objected to because of the following informalities:  
Claim 10, in line 2, the correct phrase is “said building having a building wall”
Claim 10, in line 5, the correct phrase is “said building wall”
Claim 10, in lines 15-16, the correct phrase is “said boundary frame elements being oriented generally orthogonally to and inserted into the opening of the cladding wall and the opening of the building wall”
Claim 10, in lines 17, the correct phrase is "said interior surfaces of the boundary frame elements being flat"
Claim 10, in lines 20-21, the correct phrase is “said first planar flange extending outwardly and being in a plane parallel and offset with its associated boundary frame element”
Claim 10, in line 22, the correct phrase is “said second planar flange being in a plane orthogonal with its said associated boundary frame element”
Claim 13, in lines 1-2, the correct phrase is “the cladding wall is formed with vertical lines and wherein the boundary frame element is aligned in parallel with the vertical lines”
Claim 14, in line 2, the correct phrase is “said boundary frame”.
Claim 15, in lines 1-3, the correct phrase is “wherein said opening in said building wall includes an internal frame having a front edge receiving flanges and wherein said boundary frame element is at least partly received within said flanges.”
Claim 16, in line 2, the correct phrase is “said building having a building wall”
Claim 16, in line 4, the correct phrase is “said building wall”
Claim 16, in lines 14-15, the correct phrase is “said boundary frame elements being oriented generally orthogonally to and inserted into the opening of the cladding wall and the opening of the building wall”
Claim 16, in lines 16, the correct phrase is "said interior surfaces of the boundary frame elements being flat"
Claim 17 in line 7, the correct phrase is “on the cladding wall”
Claim 17 in line 15, the correct phrase is “the box frame”
Claim 17 in line 12, the correct phrase is “the box frame”
Claim 17 in line 15, the correct phrase is “the box frame”
Claim 17 in line 17, the correct phrase is “the box frame”
Claim 17 in line 18, the correct phrase is “the box frame center”
Claim 17 in line 18, the correct phrase is “the box frame”
Claim 17 in line 19, the correct phrase is “relative to each other in the opening of the cladding wall”
Claim 17 in line 20, the correct phrase is “to the cladding wall; thereby creating a plurality of aligned openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with confusing and inconsistent language, Examiner request Applicant’s assistance to carefully review the claims to provide a clear and consistent language throughout the entire set of claims. 
Some non-limiting examples of the confusing and inconsistent language are:
Claim 10 recites the limitation "said cladding wall openings" in lines 7-8 .  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said openings of the cladding wall”.
Claim 10 recites the limitation "configured to align said wall openings of the cladding wall with each other" in lines 9-10 .  It is unclear what applicant is trying to claim with these limitations. For examination purposes this is being considered as “configured to align said openings of the building wall with said openings of the cladding wall with each other”.
Claim 10 recites the limitation "said elements" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said boundary frame elements”.
Claim 10 recites the limitation "said frame elements" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said boundary frame elements”.
Claim 10 in lines 19-22 recites the limitations “a pair of first and second planar flanges extending orthogonally outwardly from the exterior surface of each of said boundary frame element; said first flange extending outwardly and being parallel (offset) with its associated boundary frame element”. These limitations render the claim unclear and confusing, the first planar flange is introduced as extending orthogonally from the boundary frame element and at the same time is parallel (offset) with the associated boundary frame element? Examiner does not understand what applicant is trying to claim with these limitations.
Claim 10 in lines 22-23 recites the limitation “said second flange being in a plane orthogonal with its said associated boundary frame element”. These limitations appear to be redundant since the second flange was already introduced as extending orthogonally outwardly from the exterior surface of each of said boundary frame element. Examiner does not understand what applicant is trying to claim with these limitations.
Claim 10 recites the limitation "the channels" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said cladding wall openings" in lines 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said openings of the cladding wall”.
Claim 16 recites the limitation "configured to align said wall openings of the cladding wall with each other" in lines 9.  It is unclear what applicant is trying to claim with these limitations. For examination purposes this is being considered as “configured to align said openings of the building wall and said openings of the cladding wall with each other”.
Claim 16 recites the limitation "said elements" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said boundary frame elements”.
Claim 16 recites the limitation "said frame elements" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said boundary frame elements”.
Claim 16 in lines 25-27 recites the limitations “a flange member extending generally parallel with said boundary frame element; thereby defining an interior space inside said outwardly projecting elements” It unclear what applicant is trying to claim with these limitations, is the “flange member” a new element or it refers to the previously introduced “outwardly projecting flange”?
Claim 16 recites the limitation "said outwardly projecting elements" in line 27.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “said outwardly projecting flange”.
Claim 17 in lines 1-3 recites the limitations “A method of adjustably framing a building openings on a building having a building wall surface with openings for doors or windows”. These limitations render the claim unclear and confusing, the phrase is redundant and confusing. 
Claim 17 recites the limitation "the building wall opening" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “the opening of the building wall”
Claim 17 in lines 11-12 recites the limitations “to form a box defining an inner box equal to or larger than opening on the original building wall”. These limitations render the claim unclear and confusing, how is the opening of the inner box larger than the opening on the original building wall? If the inner box is larger than the opening in the building wall how it will be inserted in the building wall opening? Examiner believes the inner box should be equal or smaller than the opening on the original building wall. The claim will be examined as best understood.
Claim 17 recites the limitation "the original building elements" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “the opening of the building wall”
Claim 17 recites the limitation "the original building wall" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this is being considered as “the building wall”

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claim(s) 17 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (US 9,470,036).  Hodgson discloses a method of adjustably framing a building opening (fenestration installation assembly), on a building having a building wall surface with openings 102 for doors or windows which are not precisely vertically or horizontally aligned, and a cladding wall over the building wall surface which likewise has openings for doors or windows, so that the openings may be vertically or horizontally aligned on the cladding wall, (Fig 1, 2B, 5, 9), (Col 2, Lines 23-26) comprising the steps of: 
a.    on the cladding wall, constructing a cladding wall opening frame having an opening equal to or larger than the size of the building wall opening (Fig 1);
b.	constructing a box frame having a plurality of panels 200 having planar surfaces and top, bottom and side edges 204, 206 wherein the side edges are joined to form a box defining an inner box; the box frame constructed to further include a plurality of horizontal flanges 212 extending orthogonal from the planar surfaces and extending outwardly away from the inner box (annotated Fig 2B);
c.	loosely installing the box frame over the original building elements (Fig 2B, 13);
d.	installing the cladding wall over the original building wall with the cladding openings receiving a portion of the box frame (Fig 1, 3, 5, 9);
e.	adjusting the position of the box frame center so that the box frames are aligned relative to each other in the cladding opening (Fig 13);
f.	permanently affixing the box frame to the cladding wall system; thereby creating a plurality of aligned openings (Fig 1, 3, 5, 9).
	Hodgson does not specifically disclose the box frame having inner box equal to or larger than the at least one opening on the original building wall. However, it would have been an obvious matter of design choice to modify the size of the box frame as claimed, since such a modification would have involved a mere change in the size of the box frame. A change in size is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image1.png
    551
    975
    media_image1.png
    Greyscale

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
27.	Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,662,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
28.	Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,982,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/19/2022